DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), which papers have been placed of record in the file. 
This application, filed on 26-June-2020, claims priority from application EP19193623, filed on 26-August-2019.
This application is therefore accorded a prima facie effective filing date of 26-August-2019.

Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 26-June-2020 (6 references) has been considered by the Examiner and made of record in the application file.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 26-June-2020 as modified by the preliminary amendment PA#1 filed on the same date.  Claims 1-9 are now pending in the present application. 

Claim Objections
Objection is made to claims 8 and 9 because of the following informalities:  
 Consider claims 8 and 9: The comma [line 2] recited in the claim is superfluous.
 Appropriate correction is required.

Claim Rejections - 35 USC §112
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-9 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Consider claim 5: the phrase "for example" (“….a source of energy, for example a battery….” [line 2-3]), renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 6-9 are rejected as depending from a rejected claim.


Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-6 are rejected under 35 USC §103 as unpatentable over by Zinner (United States Patent Application Publication # US 2010/0176951 A1) in view of Roulleaux (WIPO/PCT Patent Application Publication # WO 96/14488).
Consider claim 1:  A transponder for securing a product displayed in a shop, 
the transponder comprising two blocks each comprising a contact surface, 
the contact surfaces being positioned face to face and substantially parallel with respect to one another, 
the blocks being provided with protrusions on their upper surfaces above the contact surfaces, and 
wherein an adjustable connection connects said protrusions, which allows to manually adjust the moving closer together or farther apart of the blocks with respect to one another, thus allowing the transponder to be attached to a suitable element of said product, by gripping the element between the contact surfaces of the blocks, 
one of the blocks comprising wireless detection and transmission equipment, which allows the remote management of the presence of the transponder on the suitable element.
Consider claim 1:  A transponder for securing a product displayed in a shop, Zinner discloses a surveillance device in the form of an EAS tag (transponder) that can be applied to merchandise (and particularly spectacle frames) to inhibit theft [Title; Abstract; Fig. 9; Para. 0001, 0005-0007];
the transponder comprising two blocks each comprising a contact surface, the tag (10) comprising an elongate body (12) (first block) and a locking member or detent (18) (second block), wherein the bottom surface of the detent, and upper surface of the body (contact surfaces) are configured to grip the article to be protected (exemplary spectacle arm) within a space (20) [Fig. 1, 3-5; Para. 0008, 0027, 0036-0037];
the contact surfaces being positioned face to face and substantially parallel with respect to one another, the lower surface of the detent and upper surface of the body substantially parallel, and where a plurality of recesses (50) and protuberance (48) allow the surfaces to maintain the essentially parallel configuration while accommodating protected items of varying thickness [Fig. 3, 5; Para. 0030-0031];
the blocks being provided with protrusions on their upper surfaces above the contact surfaces, the body comprising a base (38) and one or more  and 
wherein an adjustable connection connects said protrusions, which allows to manually adjust the moving closer together or farther apart of the blocks with respect to one another, thus allowing the transponder to be attached to a suitable element of said product, by gripping the element between the contact surfaces of the blocks, a lock element (54) intruding into the aperture and the lock end comprising a plurality of teeth (26) (along with the recesses and detent protuberance (48)) allow the detent and body distance (space 20) to be adjusted and to grip the protected object inserted into the space Fig. 2, 4-6; Para. 0037];  
one of the blocks comprising wireless detection and transmission equipment, which allows the remote management of the presence of the transponder on the suitable element; the body also comprising a cavity (14) into which one or more EAS markers (16) may be sealed including AM, EM and/or RF type markers (wireless transponders) emitting one or more frequencies [Fig. ; Para. 0001, 0005-0007, 0015, 0027-0028].
It is known that EAS tags/markers are passive devices with receive an interrogating signal and selectively reflect (emit) a signal in response.  This receiving and/or structures for the receiving are not explicitly disclosed by Zinner.

Consider claim 2 and as applied to claim 1:  The transponder according to claim 1, wherein the contact surfaces have a substantially rectangular shape and are configured to be positioned in such a way that the longitudinal direction of the surfaces is parallel to the longitudinal direction of the suitable element. Zinner depicts that the tag body (12) and detent (18) are of substantially rectangular shape, enclosing a longitudinal space (20), in which a (exemplary) spectacle arm (32) (suitable element) is placed and gripped [Fig. 1, 2, 9].
Consider claim 4 and as applied to claim 1:  The transponder according to claim 1, wherein the contact surfaces are provided with a layer made of resilient and compressible material.
Zinner specifically discloses the use of resilient flexible pad (34) on at least the body surface [Fig. 5-7; Para. 0033].
Roulleaux similarly discloses an elastic layer (18) on at least one of the gripper pads (4-5) [Fig. 7; Para. 007-008, 0022, 0039].
Consider claim 5 and as applied to claim 1:  The transponder according to claim 1, wherein the detection and transmission equipment comprises 
a source of energy, for example a battery, 
an electrical detection circuit and
an electrical transmission circuit, 
the detection circuit comprising at least one switch actuatable into one or the other of two states, the state of the switch being determined according to the attachment of the transponder to the suitable element, the switch being integrated into the detection circuit so that the state of the switch is detectable by the detection circuit, 
the transmission circuit being connected to the detection circuit so that the transmission circuit can emit a signal related to the state of the switch(es).
Zinner discloses that the security tag comprises one or more wireless EAS markers (transmission circuits) of various types (specifically including AM, EM and RF types), but where EAS markers are typically passive, without requiring an internal energy source, and does not disclose a detection circuit.
Roulleaux, however, discloses use of an active type tag and transponder including: (a) an energy source (S) [Fig. 12; Para. 0044], (b) a micro-switch (detector (D) [Fig. 3, 12; Para. 0031, 0044], a radio transmitter (E), the micro-switch having an armed state and an unarmed state, entering the armed state when compressed by the gripping of a protected object and the transmitter circuit enabled to send an alert and/or identifier in the armed state, and inhibited in the unarmed state [Fig. 12; Para. 0040, 0044].
Therefore it would be obvious to one of ordinary skill in the art at the time of effective filing for the invention to use an active tag circuit including power source, detector and transmitter, the detector comprising a switch such that 
Consider claim 6 and as applied to claim 5:  The transponder according to claim 5, wherein the contact surface of the block, that comprises the detection equipment comprises at least one push button configured to be:
- pushed by a pressure exerted by the contact surface of the other block when the transponder is attached to the suitable element,
- automatically released when the transponder is removed from the suitable element, and wherein the button is connected to a switch, in such a way that the state of the switch changes according to the pushed or released state of the button.
Roulleaux discloses a micro-switch (D) on the gripping surface of the tag, and operating in substantially the same manner as claimed [Fig. 3, 12; Para. 0031, 0040, 0044]. (See also the citations and analysis presented for claim 5 previously).

Claim 3 is rejected under 35 USC §103 as unpatentable over by Zinner (United States Patent Application Publication # US 2010/0176951 A1) and Roulleaux (WIPO/PCT Patent Application Publication # WO 96/14488), in view of Kolton et al. (United States Patent Application # US 2008/00611987 A1), hereinafter Kolton.
Consider claim 3 and as applied to claim 1:  The transponder according to claim 1, wherein the adjustable connection is a screw connection.
Zinner discloses a toothed ratchet type mechanism to adjustably grip the protected object, and does not disclose a screw or threaded arrangement.
Kolton, however, discloses a similar tag housing for protecting objects such as eyeglasses, and particularly the use of a set screw to adjust and control the gripping of the tag onto the spectacle arm [Title; Abstract; Fig. 1-4; Para 0002, 0006-0008, 0014-0015].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a screw adjustment mechanism for attachment of a security tag to eyeglasses or similar object as taught by Kolton and applied to the tag and adjustment location in lieu of a toothed mechanism as taught by Zinner and as modified by Roulleaux, where the use of such screw mechanism is simple, cost effective, available and well-known.

Claim 7 is rejected under 35 USC §103 as unpatentable over by Zinner (United States Patent Application Publication # US 2010/0176951 A1) and Roulleaux (WIPO/PCT Patent Application Publication # WO 96/14488), in view of Callaway (United States Patent # US 5,146,206).
Consider claim 7 and as applied to claim 6:  The transponder according to claim 6, 
wherein the detection equipment comprises two push buttons disposed and positioned at the longitudinal ends of a contact surface of the block, and 
wherein the two push buttons are connected to switches coupled in series, forming part of a circuit powered by the battery of the detection and transmission equipment, so that the disconnection of at least one switch, by the release of at least one push button, cuts off the power supply or generates an interruption.
Zinner does not disclose use of an active transponder, or a detection circuit comprising switches or pushbuttons.
Roulleaux discloses the use of a detector (D) comprising a micro-switch (pushbutton) connected in series with a power source and transmitter to interrupt power to the transmitter when the tag is not gripping a protected object (see analysis for claim 6) [Fig. 3, 12; Para. 0031, 0040, 0044]. Roulleaux does not disclose the use of multiple switches connected in series.  This configuration was known in analogous art, however, and for example:
Callaway discloses a patient ambulation detector with multiple switch configuration [Title; Abstract; Fig. 9-11; Col. 1, 12-17, 51-62], and particularly that a plurality of switches are used (12a-c), connected in series and arranged across (longitudinal positioning) the device [Fig. 10-11; Col. 10, 14-23, 34-62].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a plurality of switches arranged across a contact area for which the device is attached (gripping) a detected object, the switches connected in series, such that an alert may be generated 

Claim 8 is rejected under 35 USC §103 as unpatentable over by Zinner (United States Patent Application Publication # US 2010/0176951 A1) and Roulleaux (WIPO/PCT Patent Application Publication # WO 96/14488), in view of Salsberg (United States Patent Application Publication # US 2019/0266457 A1).
Consider claim 8 and as applied to claim 6:  The transponder according to claim 6, wherein the transmission circuit is an electronic chip configured to transmit a signal, that is only receivable in a configurable local perimeter defined around the chip.
Zinner discloses the use of one or more EAS markers (16) may be sealed in the security tag, including AM, EM and/or RF type markers (wireless transponders) emitting one or more frequencies, and where it is well-known in the art that such markers may be manufactured as chip devices, and detected (signals received from) at a particular (usually short range) configurable distances (for example, in the area of a shop doorway), these have not been explicitly disclosed.
Roulleaux discloses use of an active type tag and transponder for performing this function, and where the transponder structures are described as a circuit and 
Salsberg, however, discloses an RFID tag (transponder) designed to be small enough to be contained within a screw of eyeglass frames, as may be required for security and inventory management [Title; Abstract; Fig. 5, 9; Para. 0034-0039] and specifically: (a) that the transponder circuit may be implemented, at least in part, as an integrated circuit chip [Fig. 5; Para.0 026, 0046, 0107], and (b) that RFID reader system and tag may be configured according to type for particular and configurable detection and interrogation zones [Para. 0014-0016].
Therefore it would have been obvious to one of ordinary skill in the art to use miniaturized transponders, constructed at least in part on a chip, and external reader systems, configured for specific reading zones as taught by Salsberg, applied to, and used for transponder and transponder communication in a surveillance tag as taught by Zinner and as modified by Roulleaux, where miniaturized transponder construction on a chip reduces size and cost, and where configuring specific interrogation or reception zones, reduces the number of interfering signals and responses from nearby tagged objects.

Claim 9 is rejected under 35 USC §103 as unpatentable over by Zinner (United States Patent Application Publication # US 2010/0176951 A1), Roulleaux (WIPO/PCT Patent Application Publication # WO 96/14488), and Callaway (United States Patent # US 5,146,206), and further in view of Salsberg (United States Patent Application Publication # US 2019/0266457 A1).
Consider claim 9 and as applied to claim 7:  The transponder according to claim 7, wherein the transmission circuit is an electronic chip configured to transmit a signal, that is only receivable in a configurable local perimeter defined around the chip. This claim is rejected based on the same citations and analysis as presented for claim 8 previously, and as applied to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Callaway (U.S. Patent # US 5,146,206 A) disclosing a patient ambulation motion detector with multiple switch motion detection.
Chandramowle (U.S. Patent Application Publication # US 2020/0285921 A1) disclosing inconspicuous electromagnetic transponders.
Saitoh et al. (U.S. Patent Application Publication # US 2007/0283729 A1) disclosing a clamp-on holder.
Mazzucchelli (U.S. Patent Application Publication # US 2010/0126238 A1) disclosing an anti-theft device for eyeglasses and process for its preparation.
Zinner (U.S. Patent Application Publication # US 2010/0176951 A1) disclosing a surveillance device.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684